Citation Nr: 1008218	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include chronic residual disability of lumbar 
myositis, and a ruptured low back disc.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1959 
to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  The Board notes that the claims file does not 
indicate that the Veteran has perfected an appeal with 
respect to the claim for service connection for a right leg 
disability, which was also denied in the June 2006 RO 
decision, pursuant to 38 C.F.R. § 20.1103 and, therefore, 
that issue is not on appeal. 

A motion to advance this case on the Board's docket was 
received by the Board on January 8, 2010.  This motion was 
granted by the Board on February 24, 2010 due to the 
Veteran's severe financial hardship.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2009). 
 

FINDINGS OF FACT

1.  In an unappealed August 1989 decision, the RO denied 
service connection for a back disability, to include history 
of lumbar myositis and a ruptured low back disc.  

2.  Evidence submitted subsequent to the August 1989 RO 
decision is cumulative or redundant of evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the August 1989 RO decision that 
denied service connection for a back disability, which 
was the last final denial with respect to this issue, is 
not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.302, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in February 2006, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because there was no evidence of 
a claimed back disability related to service. The Veteran was 
notified that evidence which he submits must relate to this 
fact.  Correspondence dated in March 2006 informed the 
Veteran of the criteria for assignment of an effective date 
and disability rating in the event of award of service 
connection.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of 
original jurisdiction decision.  Because complete VCAA notice 
in this case was provided prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), Social 
Security Administration records, and VA and private medical 
records and correspondence.  Additionally, the claims file 
contains the statements of the Veteran, and two lay 
statements.  The Board has carefully reviewed the statements 
and concludes that there has been no identification of 
further available evidence not already of record for which VA 
has a duty to obtain.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.
  
The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new 
and material evidence has been received.  See Paralyzed 
Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Circ. 2003).

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he suffers from a back disability, to 
include chronic residual disability of lumbar myositis, 
and/or a ruptured low back disc, due to active service.  
Historically, an August 1989 RO decision denied the Veteran's 
claim based on a finding that an impression of symptomatic 
lumbosacral myositis in service was acute and transitory and 
not found on examination on discharge from service.  It was 
also held that there was no evidence of record that a 
ruptured low back disc, initially demonstrated subsequent to 
service, was etiologically related to service.  The Veteran 
was provided notice of the determination and his appellate 
rights, but did not file a substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  

In January 2006, the Veteran submitted a claim to reopen his 
claim for service connection for a low back disability.  
Rating decisions in June 2006 and May 2007 denied the 
Veteran's claim, finding that new and material evidence had 
not been received.  In an October 2007 Statement of the Case, 
the RO reopened the Veteran's claim based on new and material 
evidence having been received, but denied the reopened claim.

Although the RO, in an October 2007 statement of the case, 
reopened the Veteran's claim, the Board must also assess 
whether new and material evidence has been received 
sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995). Accordingly, this decision addresses the 
claim to reopen.  

Evidence at the time of the last final denial 

The evidence of record in August 1989, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), and VA medical records and correspondence.

The Veteran's STRs reflect that in January 1961 he complained 
of gradual onset of pain in the left flank, which radiated 
from the left flank into the left upper quadrant and down the 
left side of his back.  The initial impression was 
pancreatitis.  After approximately 12 days of 
hospitalization, the final diagnosis was myositis, 
lumbosacral, etiology undetermined.  (See STR dated February 
1961.)  It was noted that there was no history of trauma.

The Veteran's report of medical examination for separation 
purposes, dated in March 1963, reflects a normal spine upon 
clinical examination.

VA medical records, dated in February 1989, reflect that the 
Veteran reported that he fell at work in December 1988 and 
experienced only minor discomfort at first.  However, in 
January 1989, the patient had gradually increasing pain which 
referred to the back of the right leg.  An EMG revealed a 
right S-1 radiculopathy.  CT and follow up CT myelogram 
revealed a right L5-S1 herniated disc lesion.  A right L5-S1 
semi-hemilaminectomy with discectomy was performed.  

VA medical correspondence dated in March 1989, reflects that 
the Veteran was status post right L5-S1 semihemilaminectomy 
and discectomy in February 1989 and had "done well" 
following surgery.  He was able to ambulate and was without 
significant discomfort, although he had some numbness along 
the right leg and into the right foot.  

Evidence since the last final denial.

The evidence received into the record since the last final 
denial of service connection consists of VA medical treatment 
records, private medical treatment records, Social Security 
Administration records, and lay statements.

Private medical records, dated in February 1989, reflect that 
the Veteran had a semihemilaminectomy with discectomy at 
right L5-S1.  This is duplicative of evidence in the claims 
file prior to the last final denial.

Medical records, dated in June 2000, reflect that the Veteran 
complained that he had back pain and pain in his right leg 
since a May 2000 motor vehicle accident.

Private medical records from H.F. health system, dated in 
August 2000, reflect that the Veteran was involved in a motor 
vehicle accident in May 2000.  He reported back pains and 
spasms which started to develop about a month after the 
accident.

VA medical records, dated in 2000, reflect that the Veteran 
reported being in a motor vehicle accident in May 2000. He 
reported that he was okay for about a month after the 
accident and then developed pain and spasms.  The records 
reflect that the Veteran was diagnosed with lumbar 
radiculopathy and that x-rays revealed minimal osteoarthritic 
changes and small osteophytes which arise from the vertebral 
margin.  A CT scan revealed "L5-S1 on the right side either 
osteophyte or a calcified disc, encroaching [sic] the neural 
foramen and affacement of the narrow root at this level."  
There was no fracture deformity, no spondylolyis, and no 
spondylolisthesis. (See May 2000 VA records).

Private medical records from H.F. health system, dated in 
2004 and 2005, reflect that the Veteran reported having had a 
laminectomy in 1989 secondary to a herniated disc from a 
fall.  He also reported that the surgery was due to a 
"pinched nerve".  He averred that he was better until July 
2005, when he experienced pain for no apparent reason.  The 
Veteran also stated that he had been having intermittent 
problems, with exacerbation once a year since surgery in 
1989.  (See October 2005 H.F. health system records).  He was 
diagnosed as having low back pain, "seems to be under 
control right now", and right sciatica.

Social Security Administrative records dated in November 2005 
and July 2006 reflect that the Veteran had the following 
impairments: status post lumbar laminectomy at L5-S1 and 
osteoarthritis of the lumbar spine with nerve root 
encroachment.  The record reflect that the Veteran fell down 
stairs in 1988 and began having low back pain radiating down 
the right leg.  The Veteran averred that the pain in his back 
and right leg became more intense in January 2006.  Further, 
he averred that he needed assistance from his spouse with 
regard to some daily activities.  

In a statement, dated in November 2007, Veteran's sister, 
D.M., states that she and her husband drove the Veteran to, 
and from, the hospital at Selfridge Air Force Base.  She also 
notes that after the Veteran's separation from service, he 
complained of, and suffered with, back problems.  She avers 
that she remembers that he had difficulty standing straight 
because of the pain in his back.

In a statement, dated in November 2007, C.F. writes that he 
has been friends with the Veteran since the early 1960s.  He 
avers that he has witnessed the pain which the Veteran has 
suffered in his back.

Old and new evidence of record considered as a whole

Social Security Administration records, VA medical records, 
private medical records, and lay statements are new as they 
were not previously of record.  However, they are either 
cumulative or redundant of the evidence of record at the time 
of the last prior denial.  They do not relate to an 
unestablished fact necessary to establish the claim.  In 
addition, they are not material as they do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The Veteran's claim was denied in 
August 1989 based on findings that lumbar myositis in service 
was acute and transitory and resolved without residual 
disability, and that there had been no demonstration that the 
ruptured low back disc, initially demonstrated years after 
service, was etiologically related to service.  The Veteran 
has not provided evidence indicating otherwise.  

The first element of a claim for service connection is that 
there must be evidence of a current disability.  As noted 
above, the medical evidence of record reflects that the 
Veteran has radiculopathy, minimal osteoarthritic changes, 
and small osteophytes.  Therefore, the Board finds that the 
first element for service connection has been met.  Such 
element had been established at the time of the prior final 
August 1989 RO denial as to S-1 radiculopathy and right L5-S1 
herniated disc lesion.  However, additional evidence of 
lumbosacral osteoarthritic changes is new and cumulative of 
demonstration of current back disability.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  As noted above, the Veteran's STRs reflect that in 
January 1961 he complained of gradual onset of pain in the 
left flank, which radiated from the left flank into the left 
upper quadrant and down the left side of his back.  The final 
diagnosis was myositis, lumbosacral, etiology undetermined.  
Hence, the second element for service connection was also met 
at the time of the prior final denial.  

The Board finds, for the reasons noted below, that the third 
requirement for service connection, medical evidence of a 
nexus between current low back disability and an in-service 
disease or injury, which was the element missing at the time 
of the last prior final denial in August 1989, remains as not 
having been met.

There is no competent credible clinical evidence of record 
that any current back disability is causally related to 
active service.  In 1961, the Veteran was diagnosed with 
myositis.  Dorlands Illustrated Medical Dictionary (31st ed. 
2007) defines myositis as an inflammation of a voluntary 
muscle.  Twenty seven years later, in 1989, following a fall 
down steps, the Veteran was identified with S-1 
radiculopathy, and a herniated disc, for which he had 
surgery.  In May 2000, following a motor vehicle accident, 
the Veteran was diagnosed with lumbar radiculopathy, minimal 
osteoarthritic changes, and small osteophytes.  The evidence 
of record is completely devoid of any clinical evidence that 
any current back disability is related to active service, to 
include his 1961 myositis.  To the contrary, all the 
additional clinical evidence, considered in conjunction with 
the evidence previously of record, associates current back 
disability with his 1989 fall and/or 2000 motor vehicle 
accident.  Not one of the clinical records discusses, or 
remotely indicates, that the Veteran's service, or his 
myositis, is a possible cause of any current back disability.  

In addition, the evidence of record does not reflect that the 
Veteran had a continuity of symptomatology since service.  A 
February 1961 STR notes that the Veteran was asymptomatic 
upon discharge from the hospital and was returned to full 
duty.  The complications were listed as "none."  The STRs 
are negative for any complaints of, or treatment for, back 
pain, for the remainder of the Veteran's service.  In the 
Veteran's notice of disagreement, he notes that shortly after 
his release from the hospital, he started training with the 
"track team" and continued to run track until his 
discharge.  The Veteran's March 1963 separation examination 
reflects that, upon clinical examination, his spine was noted 
to be normal.  Therefore, the record reflects that the 
Veteran's myositis was acute and transitory.  

The next evidence of record of a back disability, or back 
pain, is not until approximately 25 years later, in 1989, 
when the record reflects that the Veteran fell down stairs at 
work in December 1988.  The Social Security Administration 
records are entirely void of any mention of any pain prior to 
1988 when the Veteran fell down stairs.  

In 2000, the Veteran complained of back and right leg pain 
subsequent to a motor vehicle accident.  The next clinical 
evidence of "tightness" in the low back is not until August 
2004 (See H.F. health system record).

The lay statement from the Veteran's sister, D.M., reflects 
that she drove the Veteran to, and from, the hospital, while 
he was in service.  The Veteran's in service hospitalization 
is not in dispute.  D.M. also notes that, after the Veteran's 
separation from service, he complained of, and suffered with, 
back problems.  The statement from C.F. reflects that C.F. 
has witnessed the Veteran's pain with his back.  The 
Veteran's complaints of back pain after service are also not 
in dispute.  The record indicates that the Veteran  suffered 
a back injury in 1988 and again in 2000.  However, there is 
no evidence of record that the Veteran had any complaints of 
back pain between January 1961 and December 1988, when he 
fell down stairs.  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the appellant has not submitted evidence that is new and 
material, and the claim for service connection for a back 
disability is not reopened.


ORDER

As new and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability, to include chronic residual disability of lumbar 
myositis, and a ruptured low back disc, the appeal denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


